UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1: June 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-51003 CALAMOS ASSET MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 32-0122554 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2020 Calamos Court, Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) (630) 245-7200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. R Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). R Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No At July 31, 2011, the company had 20,126,757 shares of Class A common stock and 100 shares of Class B common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II — OTHER INFORMATION Item 1. Legal Proceedings 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 EX-31.1 31 EX-31.2 32 EX-32.1 33 EX-32.2 34 1 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (in thousands, except share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Affiliates and affiliated funds Customers Investment securities Derivative assets Partnership investments, net Prepaid expenses Deferred tax assets, net Other current assets Total current assets Non-current assets: Deferred tax assets, net Deferred sales commissions Property and equipment, net of accumulated depreciation ($50,134 at June 30, 2011 and $47,512 at December 31, 2010) Other non-current assets Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities: Distribution fees payable $ $ Accrued compensation and benefits Current portion of long-term debt — Interest payable Derivative liabilities Accrued expenses and other current liabilities Total current liabilities Long-term liabilities: Long-term debt Deferred rent Other long-term liabilities Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Class A Common Stock, $0.01 par value; authorized 600,000,000 shares; 24,125,647 shares issued and 20,125,647 shares outstanding at June 30, 2011; 23,942,317 shares issued and 19,942,317 shares outstanding at December 31, 2010 Class B Common Stock, $0.01 par value; authorized 1,000 shares; 100 shares issued and outstanding at June 30, 2011 and December 31, 2010 0 0 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock at cost; 4,000,000 shares at June 30, 2011 and December 31, 2010 ) ) Calamos Asset Management, Inc. stockholders’ equity Non-controlling interest in Calamos Holdings LLC (Calamos Interests) Non-controlling interest in partnership investments — Total non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2011 and 2010 (in thousands, except share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES Investment management fees $ Distribution and underwriting fees Other Total revenues EXPENSES Employee compensation and benefits Distribution expenses Amortization of deferred sales commissions Marketing and sales promotion General and administrative Total operating expenses Operating income NON-OPERATING INCOME Net interest expense ) Investment and other income Total non-operating income Income before income tax provision Income tax provision Net income Net income attributable to non-controlling interest in Calamos Holdings LLC (Calamos Interests) Net income attributable to non-controlling interest in partnership investments — (4
